PER CURIAM.
Roland D. Johnson, Jr., appeals the district court’s order dismissing his employment discrimination action. Our review of the record and the district court’s opinion discloses no reversible error. Accordingly, we affirm on the reasoning of the district court. Johnson v. Henderson, No. CA-00-2747-AMD (D.Md. Sept. 26, 2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.